Case: 14-11231   Date Filed: 10/02/2014   Page: 1 of 6


                                                        [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11231
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:13-cv-00022-GKS-PRL



JUANDA K. ADAMS,

                                                           Plaintiff-Appellant,

                                 versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.



                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 2, 2014)

Before WILLIAM PRYOR, MARTIN, and HILL, Circuit Judges.
              Case: 14-11231     Date Filed: 10/02/2014   Page: 2 of 6


PER CURIAM:

      Juanda Adams, through counsel, appeals the district court’s affirmance of

the Administrative Law Judge’s (“ALJ”) denial of her claim for supplemental

security income (“SSI”) payments. In support, Adams argues that the ALJ’s

consideration of two of the physician opinions in the medical record was improper,

and that the ALJ’s determination that she was not disabled was not supported by

substantial evidence.

      In a social security case, we review the agency’s legal conclusions de novo,

and its factual findings to determine whether they are supported by substantial

evidence. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir.

2007). Substantial evidence is defined as “such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Miles v. Chater, 84
F.3d 1397, 1400 (11th Cir. 1996) (quotations omitted). We do not reweigh the

evidence or substitute our own judgment for that of the agency. Id. “If the

[agency]’s decision is supported by substantial evidence we must affirm, even if

the proof preponderates against it.” Id.

      An individual claiming Social Security disability benefits must prove that

she is disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). The

Social Security regulations establish a five-step, “sequential” process for

determining whether a claimant is disabled. 20 C.F.R. § 416.920(a)(1).


                                           2
              Case: 14-11231     Date Filed: 10/02/2014    Page: 3 of 6


Throughout the process, the burden is on the claimant to introduce evidence in

support of her application for benefits. Ellison v. Barnhart, 355 F.3d 1272, 1276

(11th Cir. 2003). If an ALJ finds a claimant disabled or not disabled at any given

step, the ALJ does not go on to the next step. 20 C.F.R. § 416.920(a)(4). At the

first step, the ALJ must determine whether the claimant is currently engaged in

substantial gainful activity. Id. § 416.920(a)(4)(i), (b). At the second step, the ALJ

must determine whether the impairment or combination of impairments for which

the claimant allegedly suffers is “severe.” Id. § 416.920(a)(4)(ii), (c). At the third

step, the ALJ must decide whether the claimant’s severe impairments meet or

medically equal a listed impairment. Id. § 416.920(a)(4)(iii), (d). Where, as here,

the ALJ finds that the claimant’s severe impairments do not meet or equal a listed

impairment, the ALJ must then determine, at step four, whether she has the

residual functional capacity (“RFC”) to perform her past relevant work. Id.

§ 416.920(a)(4)(iv), (e)-(f). “[RFC] is an assessment . . . of a claimant’s remaining

ability to do work despite [her] impairments.” Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997). Finally, if the claimant cannot perform her past relevant

work, the ALJ must then determine, at step five, whether the claimant’s RFC

permits her to perform other work that exists in the national economy. 20 C.F.R.

§ 416.920(a)(4)(v), (g).




                                           3
              Case: 14-11231     Date Filed: 10/02/2014   Page: 4 of 6


      A treating physician’s opinion must be given substantial or considerable

weight unless “good cause” is shown to the contrary. Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). The ALJ may reject the opinion of

any physician if the evidence supports a contrary conclusion. Sryock v. Heckler,

764 F.2d 834, 835 (11th Cir. 1985). In assessing medical evidence, an ALJ is

required to state with particularity the weight he gave the different medical

opinions and the reasons therefor. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir.

1987). However, “there is no rigid requirement that the ALJ specifically refer to

every piece of evidence in his decision, so long as the ALJ’s decision” enables the

district court “to conclude that the ALJ considered [the claimant’s] medical

condition as a whole.” Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(quotations and alterations omitted).

      Additionally, the Commissioner, not a claimant’s physician, is responsible

for determining whether the claimant is statutorily disabled. 20 C.F.R.

§ 404.1527(d)(1). Specifically, “[a] statement by a medical source that [a claimant

is] ‘disabled’ or ‘unable to work’ does not mean that [the Commissioner] will

determine that [the claimant is] disabled.” Id.

      Upon review of the record and consideration of the parties’ briefs, we

affirm.




                                          4
               Case: 14-11231    Date Filed: 10/02/2014    Page: 5 of 6


        The ALJ’s conclusion that Adams could perform light exertional work was

supported by multiple opinions in the medical record, including the opinions of

two examining physicians and two state agency physicians. Thus, the ALJ’s

determination that Adams was not disabled, but rather had the RFC to perform

light exertional work, was supported by substantial evidence. See Miles, 84 F.3d at

1400.


        Additionally, the ALJ did not err in weighing the opinions of Adams’s

neurologist and her consulting physician. The record demonstrates that the ALJ, as

required, articulated with particularity the weight he gave to all of the physician

assessments in the medical record. See Sharfarz, 825 F.2d at 279. The ALJ

indicated that he placed “great weight” on Adams’s neurologist’s opinion to the

extent that he concurred with the other physicians that Adams’s physical

impairments did not prevent her from performing light exertional work. Thus,

substantial evidence supported the ALJ’s consideration of the neurologist’s

opinion. See Sryock, 764 F.2d at 835. Moreover, the ALJ did not err by failing to

specifically address Adams’s neurologist’s opinion that she should avoid frequent

overhead reaching, and that she needed to take 5-minute breaks every 45 minutes,

as his written decision made clear that he considered both the neurologist’s opinion

and Adams’s medical condition as a whole. See Dyer, 395 F.3d at 1211.



                                          5
              Case: 14-11231    Date Filed: 10/02/2014   Page: 6 of 6


      Finally, the ALJ also did not commit any error in considering the opinion of

Adams’s consulting physician. The ALJ’s decision to give little weight to the

physician’s opinion that Adams “may not be able to do any kind of job” was

supported by substantial evidence, given the other evidence in the medical record

indicating that Adams could perform light exertional work. Further, despite

Adams’s argument to the contrary, the ALJ did not reject or ignore the consulting

physician’s opinion that Adams may not be able to do any kind of job merely on

the ground that it was on an issue reserved for the Commissioner. See 20 C.F.R.

§ 404.1527(d)(1).

      AFFIRMED.




                                         6